Case 4:20-cv-40148-TSH Document 58 Filed 03/05/21 Page 1 of 2

UNITED sal AIRT

DISTRICT OF MASSACHUSBTTEC E

 

 

Andrea Brooks £82) HAR ~5 am
Plaintiff AM II: “7
up & Die ae ss : ;
v. mat ISTRin Civil Action No. 4:20-cv-40148-DHH
ASTRIn UT or
MGT OF ag eZil
William Albert D'Errico, Jr. et al., "UP MAGS
Defendant :
NOTICE
This case has been assigned to Magistrate Judge David H. Hennessy for all purposes. Please read

the attached General Order for further information regarding this assignment. Plaintiff, or defendant if the case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.

While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound (o an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be electronically filed with the Court within thirty days after the date of service on the last party.

CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
(To Be Completed Only If All Parties Consent)

In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in
this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit Court
of Appeals if any appeal ts filed.

 

 

 

 

 

 

 

 

Party Represented Signature Date
Gerald T. Delaney /S/ Gerald T, Delaney 3/3/2021
Karen Delaney /S/ Karen Delaney 3/3/2021
William A. D'Errico /S/ William A. D'Errico, Jr. 3/3/2021
Lisa D'Errico /S/ Lisa D'Errico 3/3/2021

 

 

(If additional space is needed, additional forms may be attached)

eo

REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
(To Be Completed If Any Party Declines to Consent - Please DO NOT Identify the Party)

In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order 09-3
(dated March 3, 2009) and General Order 10-1 (dated February 2, 2010) the parties advise the Court that at least one
party docs not consent to the Magistrate Judge’s jurisdiction.

The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules
of Civil Procedure.

Dated:

 

 

BBO # _ _ a
Address: ee

 
Case 4:20-cv-40148-TSH Document 58 Filed 03/05/21 Page 2 of 2

CERTIFICATE OF SERVICE

I, Gerald T. Delaney, hereby certify that a copy of this consent to proceed before U.S.
Magistrate Judge David H. Hennessy was mailed on the 4" day of March, 2021, postage
prepaid to:

Andrea Brooks

96 Od County Road
Winchendon, MA
01475
